—In an action, inter alia, to recover damages based on violations of the Human Rights Law (Executive Law § 296), the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated August 21, 1984, which granted the respondent Local 32B-32J, Service Employees International Union’s motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Order affirmed, with costs.
Executive Law § 297 (9) mandates that the instant complaint be dismissed insofar as it is asserted against the respondent. Prior to the commencement of this action, the plaintiff *548unsuccessfully filed a complaint before the State Division of Human Rights, wherein, in addition to alleging violations of the Human Rights Law, he alleged that the respondent union tortiously interfered with his contractual rights vis-á-vis his employer by encouraging it to discriminate against him, and that the respondent union fraudulently mischaracterized the nature of his position in a prior proceeding before the National Labor Relations Board. Under these circumstances, Executive Law § 297 (9) precludes the plaintiff from commencing an action against the respondent seeking to relitigate these claims which are based upon the very same incidents complained of in the proceeding before the New York State Division of Human Rights (see, Emil v Dewey, 49 NY2d 968). Lawrence, J. P., Eiber, Kunzeman and Hooper, JJ., concur.